DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21, second line, the phrase “where such the first process” is unclear and indefinite.
Claim 22, recites the same unclear and indefinite phrase in the second line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-13, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Bang et al (US 2017/0365122 A1) and further in view of Kassner et al (US 2019/0004693 A1).

Regarding Claim 1, Graef teaches a medium processing apparatus (186) as illustrated in figure 22, that executes a plurality of processes for a medium, i.e., banknotes, the apparatus comprising:
a first operation/display user interface (188), as illustrated in figure 22, in the form of a touch panel/touchscreen (14), as illustrated in figure 1 and as mentioned at paragraph 47, i.e., “[t]he touch screen enables outputs through displays on the screen and enables customers to provide inputs by placing a finger adjacent to areas of the screen”, that accepts a first operation pertaining to a first process of the plurality of processes, i.e., accepting deposits of banknotes into the inlet/opening section (20), as illustrated in figure 3 and as mentioned at paragraph 49, second sentence, i.e., “[o]pening 20 as later explained, is used to receive stacks of sheets or documents from a customer operating machine 10” and inlet/opening (194, 196) as mentioned at paragraph 120, i.e., “[m]echanism 192 includes a first customer accessible opening 194 in customer interface 190, and a second customer accessible opening 196 in customer interface 188” and “[c]ustomer opening 196 receives and delivers sheets through transportation section 197”, and as illustrated at figures 21 and 22, and displays first information pertaining to a state of the medium processing apparatus (186), i.e., such as messages as mentioned at paragraphs 222, 229 and 234, i.e., last sentence which mentions a “transaction completion message”, for example;
a second operation/display user interface (190) as illustrated in figure 22, that accepts a second operation pertaining to a second process of the plurality of processes, i.e., performing withdrawals of banknotes from the inlet/opening section (20), as illustrated in figure 3 and as mentioned at paragraph 49, third sentence, i.e., “[o]pening 20 is also used to deliver stacks of documents to customers operating the machine” and inlet/opening (194, 196) as mentioned at paragraph 120, i.e., “[m]echanism 192 includes a first customer accessible opening 194 in customer interface 190, and a second and displays second information pertaining to the state of the medium processing apparatus, i.e., such as messages as mentioned at paragraphs 222, 229 and 234, i.e., last sentence which mentions a “transaction completion message”, for example.  
Note that paragraph 119 teaches that the two interfaces enable machine (186) to be operated by two users simultaneously.  
Regarding Claim 1, Graef further teaches comprising:
an opening section (194, 196) as mentioned at paragraph 120, and as illustrated at figure 21, where at least one of inputting and ejecting of the medium is performed; and
a medium transporter (192, 197) that is connected to the opening section, and is operable to transport the medium input in a first predetermined direction and is operable to transport the medium to be ejected in a second predetermined direction, noting that paragraph 120 mentions banknotes are received and dispensed through the openings (194, 196).
Regarding Claim 1, Graef does not expressly teach wherein the first operation and the second operation each include an operation through movement of at least a part of a body of an operator in a direction substantially along a direction in which, in proximity to the opening section, the medium is transported, respectively. 

Regarding Claim 1, Graef does not expressly teach, but Bang teaches further details of a first and second operation/display user interfaces (4) as illustrated in figure 1 and as mentioned at paragraph 39, second sentence, i.e., “a user interface 4 that displays a menu and information for deposit or withdrawal, and receives a command or information for deposit or withdrawal”.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided Graef’s touchscreen with a user interface that displays a menu and information for deposit or withdrawal and receives a command or information from the user for deposit or withdrawal, i.e, first or second operations, as taught by Bang, for the purpose of effectuating Graef’s touchscreen to enable a user to perform either first or second operations, i.e., deposit or withdrawal transactions.

Regarding Claim 1, Graef does not expressly teach, but Kassner teaches a touchscreen/display/graphical user interface, as illustrated in figure 4c and as mentioned at paragraphs 53-55, wherein the first operation and the second operation each include an operation through movement of at least a part of a body, i.e., hand and finger (11), of an operator in a direction (14) substantially along a direction in which, in proximity to the opening section, i.e., the opening the 

the medium is transported, respectively.   

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first operation and the second operation each include an operation through movement of at least a part of a body of an operator in a direction substantially along a direction in which, in proximity to the opening section, the medium is transported, respectively. as taught by Kassner, on Graef’s touchscreens for each of the first user interface and the second user interface, for the purpose of enabling the user to employ a finger swipe type gesture on the touchscreen surface representing a direction in which the banknotes are to be transported, i.e., a deposit direction away from the opening and into the machine to effectuate a banknote deposit transaction and a withdrawal/dispensing direction towards the opening to effectuate a banknote withdrawal/dispensing transaction.  
Note that it would have been apparent to an ordinarily skilled artisan to have represented a deposit transaction and a withdrawal transaction as a finger swipe gesture along the transport direction on the touch screen graphical user interface of Graef since such a direction is an intuitive and logical representation of these medium processing apparatus functions to a user attempting to deposit or obtain banknotes.
wherein while the second operation/display user interface (190) accepts the second operation or while the second process is executed according to the second operation, the first operation/display user interface performs at least one of acceptance of the first operation and display of the first information, noting that the first information can be any type of information associated with a first transaction, such as mentioned at paragraphs 222, 229 and 234, and
while the first operation/display user interface (188) accepts the first operation or while the first process is executed according to the first operation, the second operation/display user interface (190) performs at least one of acceptance of the second operation and display of the second information, noting that the second information can be any type of information associated with a second transaction, such as mentioned at paragraphs 222, 229 and 234.
Regarding Claim 3, Graef teaches wherein the first information includes information pertaining to the first operation, i.e., such as the information and messages mentioned at paragraphs 222, 229 and 234 that concern a first transaction,
and
the second information includes information pertaining to the second operation, i.e., such as the information and messages mentioned at paragraphs 222, 229 and 234 that concern a second transaction.
Regarding Claim 4, Graef teaches 
wherein the first information and the second information include information pertaining to content of the first process and the second process, respectively, noting that the information includes information regarding the total expected value of a stack of banknotes in a particular transaction versus the actual value of the banknotes obtained when sorted, as mentioned at paragraph 222, by the machine through the validating device , i.e., as mentioned at paragraph 78, or via sensor (162) as mentioned at paragraph 101, or validator (464) as mentioned at paragraph 164 and as illustrated at figure 37, for example.  See also paragraphs 102, 103, 116, 161, 165-167, 171, 175-182, 190-194, 198-200, 213, 219 and 242.  
Regarding Claim 5, Graef teaches 
wherein the first information includes information pertaining to content of the first process to be executed according to the first operation, noting again information elicited from the validators (164, 464), such as values of banknotes and totals of banknotes processed in a particular transaction, as mentioned at paragraphs 78, 101, 164 and 222, for example, and
the second information includes information pertaining to content of the second process to be executed according to the second operation, noting again information elicited from the validators (164, 464), such as values of banknotes and totals of banknotes processed in a particular transaction, as mentioned at paragraphs 78, 101, 164 and 222, for example,.
Regarding Claim 6, Graef teaches
wherein the first information includes information pertaining to content of the second process to be executed according to the second operation, as mentioned at paragraph 222, noting that the comparison of the actual with the expected stack values is such information, and
the second information includes information pertaining to content of the first process to be executed according to the first operation, as mentioned at paragraph 222, noting that the comparison of the actual with the expected stack values is such information.
Regarding Claim 11, Graef teaches wherein the first operation/display user interface (188) is disposed in a first zone adjacent to a vertical plane parallel to the first and second predetermined directions and includes a center of the opening section, the second operation/display user interface (190) is disposed in a second zone adjacent to the vertical plane, and the first operation/display user interface and the second operation/display user interface are disposed with the opening section arranged therebetween, noting that the transportation device spans between openings (194, 196), as illustrated in figures 21 and 22 and that the first and second zones are adjacent to a vertical plane which is substantially vertical, noting also that there are several vertical planes of Graef’s housing that meet this limitation.
Regarding Claim 12, Graef teaches wherein on a horizontal plane in a right-handed orthogonal coordinate system made up of an X axis that is orthogonal to the vertical plane and has the positive direction of the X axis from the second zone, i.e., near (190) as 
a normal vector of a first area included in at least a part of the first operation/display user interface has an X-component that is positive, and at least a Y-component that is negative or a Z-component that is positive, and
a normal vector of a second area included in at least a part of the second operation/display user interface has an X-component that is negative, and at least a Y-component that is negative or a Z-component that is positive, as illustrated in annotated figure 22, as follows.

    PNG
    media_image1.png
    841
    708
    media_image1.png
    Greyscale

Regarding Claim 13, Graef teaches wherein a shape of the first area and a shape of the second area each comprise curved surfaces, as illustrated in annotated figure 22.

Regarding Claim 19, Graef teaches wherein the first process and the second process are different processes of the plurality of processes, noting that a process of validating and sortation of banknotes during a deposit transaction or a process of dispensing banknotes during a withdrawal transaction meet the limitation of “different processes”, such as mentioned at paragraphs 78, 101, 164 and 222, for example.
Regarding Claim 20, Graef teaches wherein the first process and the second process are a same process, i.e., processing banknotes during a particular transaction, wherein the first process is for a first operator
and the second process is for a second operator, as illustrated at figures 21 and 22 and as mentioned at paragraphs 78, 101, 164 and 222, for example.
Regarding Claim 21, Kassner teaches wherein in a case where such the case first process and the second process are operations for a banknote deposit process, a direction in which the medium is transported by the medium transporter based on the first process and the second process is a direction in which the medium input into the opening section is transported.  See the rejection of Claim 1, noting that it would have been apparent to an ordinarily skilled artisan to have represented a deposit transaction and a withdrawal transaction as a finger swipe gesture along the transport direction on the touch screen graphical user interface of 
Regarding Claim 22, Kassner teaches wherein in a case where such the first process are operations for a banknote dispensation process, a direction in which the medium is transported by the medium transporter based on the first process and the second process is a direction in which the medium is transported toward the opening section.  See the rejection of Claim 1, noting that it would have been apparent to an ordinarily skilled artisan to have represented a deposit transaction and a withdrawal transaction as a finger swipe gesture along the transport direction on the touch screen graphical user interface of Graef since such a direction is an intuitive and logical representation of these medium processing apparatus functions to a user attempting to deposit or obtain banknotes.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Bang et al (US 2017/0365122 A1), further in view of Kassner et al (US 2019/0004693 A1) and further in view of Takahashi (JP 08044930 A).

Regarding Claims 9 and 10, Graef teaches the system as described above.
Regarding Claim 9, note that Graef teaches deposit and withdrawal of banknotes which are coincident with a direction, either into or out of the inlet for either the first or second operation.  
wherein the first information includes an indication of a direction substantially along the first predetermined direction, and
the second information includes an indication of another direction substantially along the second predetermined direction.

Regarding Claim 9, Graef does not expressly teach, but Takahashi teaches 
wherein the first information includes an indication of a direction substantially along the first predetermined direction, i.e., any of directional lamps/indicators (41a, 42a, 43a, 431a, 421a, 411a), as illustrated in figures 4, 6 and 7, and
the second information includes an indication of another direction substantially along the second predetermined direction, (41b, 42b, 43b, 411b, 421b, 431b).
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first information includes an indication of a direction substantially along the first predetermined direction, and
the second information includes an indication of another direction substantially along the second predetermined direction, i.e, directional arrows as 

Regarding Claim 10, Graef does not expressly teach wherein the opening section includes a light emitting section emitting light in conjunction with display content on at least one of the first operation/display user interface and the second operation/display user interface.
Regarding Claim 10, Graef does not expressly teach, but Takahashi teaches wherein the opening section (20, 30) includes a light emitting section (41a, 42a, 43a, 431a, 421a, 411a, 41b, 42b, 43b, 411b, 421b, 431b), as illustrated in figures 1 and 3, emitting light in conjunction with display content on at least one of the first operation/display user interface (40a) and the second operation/display user interface (40a).
Therefore, regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the opening section includes a light emitting section emitting light in conjunction with display content on at least one of the first operation/display user interface and the second operation/display user interface, i.e,, a light emitting section and a display user interface near an opening section/inlet/outlet as taught by Takahashi, for the purpose of .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Bang et al (US 2017/0365122 A1), further in view of Kassner et al (US 2019/0004693 A1) and further in view of Hodatsu (US 2016/0060070 A1).

Regarding Claims 14 and 15, Graef teaches the system as described above.
Regarding Claim 14, Graef does not expressly teach wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus.
Regarding Claim 14, Graef does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., noting paragraph 211, which mentions notifying/prompting an operator that a stacker is full, noting also the display unit (70), as illustrated in figures 1, 5, 20a-20d, 21a-21c, 23 and 25a-25d, for example.
Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., a set of messages regarding the state of the medium processing apparatus, as taught by Hodatsu, in Graef’s display for the purpose of notifying an operator of information regarding Graef’s medium processing apparatus.
Regarding Claim 15, Graef teaches further comprising a storage area (30, 32, 34, 36, 38, 40, 66, 68), as illustrated in figure 3, that stores the medium.
Regarding Claim 15, Graef does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage area.
Regarding Claim 15, Graef does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage area, noting the totals displayed in areas (201, 202) which each indicate an amount of banknotes stored in a particular storage area/receptacle.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) ) in view of Bang et al (US 2017/0365122 A1), further in view of Kassner et al (US 2019/0004693 A1) and further  in view of Bentubo et al (US 2016/0098881 A1).
Regarding Claims 17 and 18, Graef teaches the system as described above.
a receiving section that receives, from an outside, reservation information pertaining to a reservation of a process of the plurality of processes
wherein at least one of the first information and the second information includes information pertaining to the reservation information.
Regarding Claim 17, Graef does not expressly teach, but Bentubo teaches further comprising
a receiving section, i.e., memory (115), that receives, from an outside, i.e., terminal (141, 151), as illustrated in figure 1, for example, or authentication interfaces (703, 707, 711) as illustrated in figure 7, reservation information pertaining to a reservation of a process of the plurality of processes, i.e., a request for use of a shared recycler as mentioned at paragraph 78, 
wherein at least one of the first information and the second information includes information pertaining to the reservation information, i.e, “a message may be displayed on the teller workstation informing the teller to proceed to the shared recycler, as mentioned at paragraph 80, for example.
Regarding Claim 17, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided reservation information, as taught by Bentubo, in Graef’s first or second displays, for the purpose of arbitrating potentially competing demands on Graef’s shared banknote handling apparatus.
a third operation/display user interface that accepts a third operation pertaining to a third process of the plurality of processes, and displays third information pertaining to the state of the medium processing apparatus.
Regarding Claim 18, Graef does not expressly teach, but Bentubo teaches further comprising
a third operation/display user interface (805, 807) as illustrated in figure 8, that accepts a third operation pertaining to a third process of the plurality of processes, noting that a third operation is interpreted to mean another transaction, i.e., deposit or withdrawal, for a third user interface and displays third information pertaining to the state of the medium processing apparatus, i.e.,such as Graef’s messages as mentioned at paragraphs 222, 229 and 234, i.e., last sentence which mentions a “transaction completion message”, for example, which is interpreted as “a state of the medium processing apparatus”;
for the purpose of increasing the amount of users/operators that can share Graef’s banknote/medium handling apparatus.
Regarding Claim 18, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a third operation/display user interface that accepts a third operation pertaining to a third process of the plurality of processes, and displays third information pertaining to the state of the medium processing apparatus, as taught by Bentubo, in Graef’s medium processing apparatus for the purpose of increasing the number of users that can 
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Kassner at ‘856 at abstract, and paragraphs 7, 8 and 10-15, for example, Hope ‘288 at abstract and paragraphs 94-99, Wild ‘976 at paragraphs 14 and 15, Treadway ‘831 at paragraphs 59 and 60, Graumann ‘576 at paragraph 60, Yokoyama ‘489 at paragraphs 139-145, Van De Sluis ‘440 at paragraphs 76, 82 and 86, Patil ‘082 at paragraph 167, and Baumgartner ‘393 at paragraph 116, are cited as further examples of user interfaces for medium processing apparatus that recognize gestures such as finger swipes as input to a computerized control system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 20, 2021